Appeal from a judgment for appellee upon certain promissory notes and foreclosing first and second trust deed liens securing them.
Appellants urge two grounds of reversal:
1. The overruling of a motion for continuance predicated upon the moratorium statute. Since the trial of this case the Supreme Court has held this statute unconstitutional; hence this ruling of the trial court presents no error. Travelers' Ins. Co. v. Marshall (Tex. Sup.)76 S.W.2d 1007, 96 A. L. R. 802.
2. The refusal of the trial court to sustain a plea of usury predicated upon the provisions of the trust deeds. The case is ruled in this regard by the decision in Walker v. Temple Trust Co. (Tex. Civ. App.)60 S.W.2d 826, recently affirmed by the Supreme Court, 80 S.W.2d 935.
The trial court's judgment is affirmed.
Affirmed.